USCA11 Case: 21-11337      Date Filed: 11/29/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11337
                   Non-Argument Calendar
                   ____________________

STEPHEN LOFTIS WHITE,
                                              Plaintiff-Appellant,
versus
NICHOLAS B. COX,
ROBERT C. FINKBEINER, JR.,
ATTORNEY GENERAL, STATE OF FLORIDA,
                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:21-cv-00011-CEM-PRL
                   ____________________
USCA11 Case: 21-11337               Date Filed: 11/29/2021   Page: 2 of 6




2                            Opinion of the Court               21-11337


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Stephen Loftis White, proceeding pro se, appeals following
the dismissal of his civil complaint under the Younger 1 abstention
doctrine. Briefly summarized, court filings show that the State of
Florida charged White with two criminal violations in state court
in 2019 (White I). White later pled not guilty and, at one point,
challenged the state court’s jurisdiction to preside over his case,
without success. In the interim, he filed, in January 2021, the pre-
sent suit in the Middle District of Florida, which he styled as a “Ju-
risdictional Complaint.”
        In the present complaint, White argued that the state court
violated the separation of powers and his constitutional rights of
due process and equal protection because the state court lacked ju-
risdiction to preside over White I. He did not allege or attach any
documents showing that the proceedings in White I had con-
cluded. Thus, the named defendant, the state, moved to dismiss
White’s federal complaint under the Younger abstention doctrine.
The state so moved both because White’s criminal case was pend-
ing in state court and because any constitutional violations that
White alleged were occurring in his prosecution could be ade-
quately addressed in the state proceedings. The district court


1   Younger v. Harris, 401 U.S. 37 (1971).
USCA11 Case: 21-11337            Date Filed: 11/29/2021       Page: 3 of 6




21-11337                  Opinion of the Court                             3

agreed and dismissed his suit based on, inter alia, Younger.2 On
appeal, White reiterates that in his state criminal case, the state trial
court violated his due process rights because it failed to sufficiently
establish jurisdiction. Nevertheless, he does not cite to Younger or
mention the abstention doctrine which served as the basis, in part,
for dismissing his action, although he does do so in his reply brief.
                                    I.
        We review the district court’s decision to apply the Younger
abstention doctrine for an abuse of discretion. 31 Foster Children
v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003). A district court abuses
its discretion when it makes an error of law. United States v. Pruitt,
174 F.3d 1215, 1219 (11th Cir. 1999).
        While we interpret briefs filed by pro se litigants liberally,
issues not briefed on appeal are deemed abandoned. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). Moreo-
ver, we do not address arguments raised for the first time in a pro
se litigant’s reply brief. Id.
                                    II.




2The district court alternatively addressed his complaint under the Rooker-
Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C.
Ct. of Appeals v. Feldman, 460 U.S. 462 (1983). Because the state court pro-
ceeding is still pending and we may affirm on any ground supported by the
record, see United States v. Gibbs, 917 F.3d 1289, 1293 n.1 (11th Cir. 2019),
that we need not discuss that doctrine further.
USCA11 Case: 21-11337        Date Filed: 11/29/2021     Page: 4 of 6




4                      Opinion of the Court                21-11337

       We note that White has abandoned any challenge to the dis-
trict court’s determination because, although he asserts that we
have jurisdiction over constitutional claims generally, he does not
expressly discuss Younger or abstention until his reply brief. Id.
        Moreover, even if we deem a challenge to Younger absten-
tion implicitly preserved, it still fails. In Younger, the Supreme
Court reaffirmed the doctrine disfavoring federal court interven-
tion in ongoing state court criminal prosecutions unless “abso-
lutely necessary for protection of constitutional rights.” Younger,
401 U.S. at 43-46. Younger abstention applies to both claims for
injunctive relief and for declaratory judgment that would effec-
tively enjoin state proceedings. See Old Republic Union Ins. Co. v.
Tillis Trucking Co., 124 F.3d 1258, 1261 (11th Cir. 1997).
       For Younger abstention to apply, three conditions must be
met: (1) state judicial proceedings must be ongoing and the relief
sought by the plaintiff would interfere with the proceedings, (2) the
proceedings must implicate important state interests, and (3) the
federal plaintiff must have an adequate opportunity to raise consti-
tutional challenges in the state court proceedings. 31 Foster Chil-
dren, 329 F.3d at 1274. All three elements are met here.
       For the first factor, White’s state criminal proceeding was
pending at the time he filed his complaint in the district court, in
January 2021. See Liedel v. Juv. Ct. of Madison Cnty., 891 F.2d
1542, 1546 n.6 (11th Cir. 1990). Further, because White explicitly
asked the district court to dismiss the charging instrument and
USCA11 Case: 21-11337         Date Filed: 11/29/2021     Page: 5 of 6




21-11337                Opinion of the Court                         5

vacate or discharge all judgments, the relief he sought would have
interfered with the state proceeding.
       For the second factor, Younger applies to pending state
court criminal prosecutions like White’s. Younger, 401 U.S. at 42.
       For the third factor, White has the burden of showing that
the state court proceeding will not provide him an adequate rem-
edy for his federal claim. 31 Foster Children, 329 F.3d at 1279. He
does not present any authority to the contrary in the face of the
presumption that a state’s procedures will afford the plaintiff an ad-
equate remedy. Id. In fact, White had the opportunity to raise his
jurisdictional concerns in the state trial court, the state appellate
court, and the Florida Supreme Court.
       Nor does the bad faith exception to the Younger abstention
doctrine apply here. See Redner v. Citrus Cnty., 919 F.2d 646, 649
(11th Cir. 1990) (explaining that exceptions to Younger abstention
include bad faith, harassment, or a patently invalid state statute). A
proceeding is initiated in bad faith if it is brought without a reason-
able expectation of obtaining a valid conviction. Id. at 650. The
bad faith exception requires a substantial allegation that shows ac-
tual bad faith. See Younger, 401 U.S. at 48. White did not allege
any facts showing that the state charged him criminally without
having a reasonable expectation of a finding of guilt or a favorable
outcome. See Redner, 919 F.2d at 650. Furthermore, in denying
White’s motion to state and prove jurisdiction on the official rec-
ord, the state trial court addressed White’s jurisdictional concerns,
as did the state appellate court.
USCA11 Case: 21-11337        Date Filed: 11/29/2021     Page: 6 of 6




6                      Opinion of the Court                21-11337

                                III.
        Applying the principles set forth above, we conclude that
the district court did not abuse its discretion in dismissing White’s
complaint under the Younger abstention doctrine. Accordingly,
we affirm.
             AFFIRMED.